Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
JOHNNIE LEE CARTER,                                  )                     No. 08-06-00018-CV
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                 County Court at Law No. 6
)
JEAN BLOCK,                                                    )                   of El Paso County, Texas
)
                                    Appellee.                          )                         (TC# 2005-6683)

MEMORANDUM OPINION

            Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1(a)(1).  We grant the motion and dismiss the appeal with prejudice.  Further, costs
are taxed against Appellant.  See Tex.R.App.P. 42.1(d)(absent agreement of the parties, the court will
tax costs against the appellant).

March 9, 2006                                                             
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.